DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on April 14, 2022.  In particular, claim 1 which has been amended to state that the liquid polymer is a liquid polybutadiene homopolymer.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (US 2013/0267640).
	Regarding claim 1, Lopez teaches a rubber composition for tire tread (Abstract) comprising 
100 phr of a raw rubber such as a diene rubber (Abstract)
100 to 160 phrt of a reinforcing filler (Abstract) which comprises a silica ([0073]) with a CTAB of between 30 and 400 m2/g ([0069])
10 to 60 phr of a liquid plasticizing agent (Abstract).  The liquid plasticizing agent can be a liquid polybutadiene ([0125]) with a molecular weight ranging from 600 to 50,000 g/mol ([0125]) with a glass transition temperature below – 20 C ([0017]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Lopez to arrive at the presently claimed invention. It would have been nothing more than using known components in a typical manner to achieve predictable results. KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 4, Lopez teaches that the filler can be 50 to 100% by weight silica ([0073]) and therefore, the amount of carbon black ([0074]) can be calculated to range from 0 to 50% of the filler.
	Regarding claim 7, Lopez teaches a winter tire manufactured with the composition of claim 1 (Abstract).
Claims 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0280925) in view of Sato et al (US 2013/0030102) and Evans et al (US 5,891,949).
Regarding claim 1, Kim teaches a rubber composition for tire tread (Abstract) comprising 100 parts by weight of a raw rubber (Abstract) and 40-90 parts by weight of a silica ([0024]).
	Kim teaches that other additives may be added to the composition ([0024]), however fails to teach a) that the composition contains a liquid polymer.  Also, Kim fails to note b) the CTAB of the silica.
	Regarding a) above, Sato teaches a rubber composition for use in a tire tread (Abstract) which incorporates a 1 to 30 parts by mass plasticizer with a glass transition temperature lower than -50 C (Abstract).  With this glass transition temperature, it is liquid at room temperature and can be a butadiene polymer with a molecular weight which ranges from 3,000 to 20,000 ([0058]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the liquid butadiene polymer of Sato as an additive of the rubber composition of Kim.  One would have been motivated to so in order to improve the fuel economy, processability, adhesion and rubber strength (Sato, [0051]).
	Regarding b) above, Evans teaches a tire tread (col. 1, lines 40-45) which incorporates silica with a CTAB of 10 to 140 m2/g (col. 1, lines 50-55).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the silica of Kim have the CTAB as taught by Evans.  One would have been motivated to do so in order to receive the expected benefit of have tread wear characteristics comparable to that of carbon black without the large amount of coupling agents (Evans, col. 1, lines 40-45).
	Regarding claim 2, Kim teaches that the raw rubber contains natural rubber (50 wt. %), styrene-butadiene rubber (20 wt. %), and butadiene rubber (30 wt. %) (Examples).
	Regarding claim 4, Kim teaches that the filler contains carbon black (66 wt. %) and silica (33 wt. %) (Examples).
	Regarding claim 6, Kim teaches the addition of 20-35 parts by weight of a process oil ([0023]) which is a naphthenic oil ([0023]).
	Regarding claim 7, Kim teaches a winter tire ([0005]) with a tread (Abstract) using the rubber composition of claim 1.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0280925) in view of Sato et al (US 2013/0030102), Evans et al (US 5,891,949) and Belmont et al (US 2015/0183962).
The discussion regarding Kim, Sato and Evans in paragraph 5 above is incorporated here by reference.	
Regarding claim 3, Kim teaches that the composition incorporates a styrene-butadiene resin (Examples), however, fails to teach the functionalization of the resin with a functional group.
Belmont teaches a rubber composition for use in tire treads ([0147]) which contains an amine functionalized ([0139]) or silane functionalized ([0138]) styrene-butadiene resin ([0137]).  The resin can be functionalized at the terminal ends or can be pendant groups ([0138]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the SBR of Kim with the functionalization of Belmont.  One would have been motivated to do so in order to receive the expected benefit of improving hysteresis and abrasion resistance (Belmont, [0017]).
Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  None of the references, Kim, Mabuchi or Evans teaches the liquid polybutadiene polymer.
Examiner’s response:  This is remedied by the Lopez and Sato references.
Applicant’s argument:  Examples 1 and 2 show unexpected results from the low specific area silica and liquid polybutadiene homopolymer.
Examiner’s response:  Turning to Examples 1 and 2, applicant is arguing that the addition of the liquid polybutadiene unexpectedly improves performance of the rubber in snowy and icy conditions.  This is not surprising or unexpected as Lopez teaches this in paragraphs [0001] - [0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/       Primary Examiner, Art Unit 1764